TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00542-CR






Irfan Dawood, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY


NO. 461,807, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING







PER CURIAM


	Irfan Dawood appeals from the judgment of the county court at law affirming his municipal
court conviction for speeding.  See Tex. Gov't Code Ann. § 30.332, .344 (West 1988).  The municipal
court assessed a fine of $95.  

	Our jurisdiction is not invoked for two reasons.  First, appellant's notice of appeal to this
Court was not timely filed.  Tex. R. App. P. 41(b)(1).  Second, the fine assessed against appellant by the
municipal court does not exceed $100.  Gov't Code § 30.344.

	The appeal is dismissed for want of jurisdiction.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:  October 16, 1996

Do Not Publish